1

2

3

4

5

6

7                                           UNITED STATES DISTRICT COURT

8                                      EASTERN DISTRICT OF CALIFORNIA

9

10    ASHANDA D. LEE,                                            Case No. 1:18-cv-01616-LJO-EPG (PC)
11                             Plaintiff,
12                v.                                             ORDER SETTING SETTLEMENT
                                                                 CONFERENCE
13    J. JACOBSEN,
14                             Defendant.
15

16            Ashanda Lee (“Plaintiff”) is a former state prisoner proceeding pro se and in forma

17   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The Court has determined

18   that this case will benefit from a settlement conference. Therefore, this case will be referred to

19   Magistrate Judge Kendall J. Newman to conduct a settlement conference at the U. S. District

20   Court, 501 I Street, Sacramento, California, 95814, in Courtroom #25, on December 10, 2019, at

21   10:00 a.m.

22            In accordance with the above, IT IS HEREBY ORDERED that:

23            1. This case is set for a settlement conference before Magistrate Judge Kendall J.

24                     Newman on December 10, 2019, at 10:00 a.m. at the U. S. District Court, 501 I Street,

25                     Sacramento, California, 95814, in Courtroom #25.

26            2. A representative with full and unlimited authority to negotiate and enter into a binding

27                     settlement on Defendant’s behalf shall attend in person.1

28            1
                While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement conferences… .”
                                                                1
1

2             3. Those in attendance must be prepared to discuss the claims, defenses, and damages at

3                 issue in this case. The failure of any counsel, party, or authorized person subject to

4                 this order to appear in person may result in the imposition of sanctions. In addition,

5                 the conference will not proceed and will be reset to another date.

6             4. The parties are directed to exchange non-confidential settlement statements seven days

7                 prior to the settlement conference. These statements shall simultaneously be delivered

8                 to the Court using the following email address: kjnorders@caed.uscourts.gov. If

9                 Plaintiff is unable to access the internet, Plaintiff shall mail her non-confidential

10                settlement statement Attn: Magistrate Judge Kendall J. Newman, USDC CAED, 501 I

11                Street, Suite 4-200, Sacramento, CA 95814, so that it arrives at least seven (7) days

12                prior to the settlement conference. The envelope shall be marked “SETTLEMENT

13                STATEMENT.” The date and time of the settlement conference shall be prominently

14                indicated on the settlement statement. If a party desires to share additional

15                confidential information with the Court, they may do so pursuant to the provisions of

16                Local Rule 270(d) and (e).

17
     IT IS SO ORDERED.
18

19       Dated:       October 3, 2019                                      /s/
20                                                                UNITED STATES MAGISTRATE JUDGE

21

22

23
     United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th
24   Cir. 2012) (“the district court has broad authority to compel participation in mandatory settlement conference[s].”).
     The term “full authority to settle” means that the individuals attending the mediation conference must be authorized
25   to fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
